Citation Nr: 1824393	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-31 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as a due to an undiagnosed illness.

2.  Entitlement to service connection for a fatigue disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic joint pain, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1987 to April 1991, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his disabilities began in service following his return from the Gulf War and that they are due to an undiagnosed illness that he continues to experience post-service.  See December 2010 Veteran Statement and January 2013 Notice of Disagreement (NOD).  

The Veteran was afforded a VA General Medical Examination in August 2011, during which the examiner opined that the Veteran did not have an undiagnosed illness, a diagnosable but medically unexplained "chronic multisystem illness of unknown etiology" or a diagnosable chronic multisystem illness with a partially explained etiology.  The examiner instead indicated the Veteran had diseases with clear and specific etiologies and diagnoses, but stated they were not caused by or a result of his military service.  Regarding the Veteran's gastrointestinal disorder claim, the examiner diagnosed gastroesophageal reflux disease (GERD) but did not provide an etiological opinion.  In a May 2012 addendum opinion, he acknowledged the Veteran's complaints of chronic diarrhea (which the examiner previously indicated in his August 2011 examination report he could not confirm a diagnosis for) and concluded that the June 1992 and June 1994 post-service notations of diarrhea were "probably of a viral origin" and stated the Veteran did not have documentation of chronic diarrhea for the next 21 years.  However, this opinion was speculative in nature and based on an inaccurate factual premise, as there are several additional post-service complaints from the Veteran regarding diarrhea that were unaddressed.  See May 1996, April 1997, and June 1997 VA treatment records.  Thus, it is inadequate.

As to the Veteran's fatigue disorder claim, the examiner indicated in August 2011 that the Veteran did not have chronic fatigue syndrome, but then contrarily stated a problem associated with his obstructive sleep apnea was "chronic fatigue syndrome," with no further discussion or clarification.  He also offered no rationale for his conclusion that the Veteran's sleep apnea was not due to service.  While he again noted no chronic fatigue syndrome in May 2012, he did not offer any rationale for his conclusion that sleep apnea was not due to service.

Regarding the Veteran's chronic joint pain, the examiner noted the Veteran's complaints of intermittent bilateral shoulder pain and diagnosed the Veteran with intermittent bilateral shoulder arthralgia, but stated it had resolved at the present as the Veteran did not have current shoulder pain; range of motion and x-rays were normal; and no significant degenerative changes were seen.  The examiner stated the Veteran's chronic joint pain was "probably" related to his occupation, with no further rationale.

Given the above-cited deficiencies, on remand a new VA examination and medical nexus opinions are warranted from a different examiner.  Updated treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2.  Obtain any outstanding relevant private treatment records, to include from Dr. Albaree.

3.  Then schedule the Veteran for a VA examination with an examiner other than the August 2011/May 2012 examiner to determine the nature and etiology of his claimed gastrointestinal, fatigue, and chronic joint pain disabilities. 

All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

(a) Please state whether the symptoms of each claimed condition (gastrointestinal, including diarrhea; fatigue; and chronic joint pain) are attributable to a known clinical diagnosis, and if so, identify the same.  

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please opine as to whether it is at least as likely as not (50 percent probability or greater) related to presumed environmental exposures during the Veteran's service in Southwest Asia.

(d) Is it at least as likely as not (50 percent probability or greater) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?

In addressing these questions, the examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians, and that his reports (lay observations) must be considered in formulating the requested opinion.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  The Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.  

The examiner is specifically asked to comment on the Veteran's post-service symptomatology including diarrhea, heartburn, weakness, tiredness, nervousness, and nausea.  See June 1992, June 1994, October 1995, May 1996, July 1996, April 1997, and June 1997 VA treatment records.

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




